Citation Nr: 1145653	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-44 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.   Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Lewis Fichera, Esquire


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from July 1963 to July 1967.  The Veteran died on November [redacted], 1997; the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By way of the January 2009 decision the RO denied reopening the appellant's claim of entitlement to service connection for cause of the Veteran's death. 

By way of history, the appellant filed a claim for entitlement to service connection for cause of the Veteran's death and the claim was denied by a July 2001 rating decision.  The appellant did not file a timely Substantive Appeal and in September 2008 filed a petition to reopen her previously denied claim.  The January 2009 rating decision denied reopening the appellant's claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that in December 2009 the appellant's representative sent in a substitution request in accordance with 38 U.S.C. § 5121A; however, the Board finds that this is not appropriate in this case because the names listed in the letter do not belong to the appellant or the Veteran's daughter.  In addition, there has been no mention of substitution since that letter and all correspondences since then have been in reference to the appellant.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran died on November [redacted], 1997.  There is no cause of death listed on the Veteran's death certificate; however, the Veteran's claims file shows that he died of duodenal cancer.  At the time of the Veteran's death he not service-connected for any disability.

3.  By way of a July 2001 decision, the RO denied the appellant's claim for service connection for cause of the Veteran's death, in part, because the nexus opinions of record were not supported by medical evidence.  The appellant did not file a timely appeal on the July 2001 rating decision and it became final. 

3.  The additional evidence received since the July 2001 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for cause of the Veteran's death. 

4.  The Veteran's duodenal cancer is shown as likely as not to be due to the Veteran's military service.


CONCLUSIONS OF LAW

1.   New and material evidence has been received sufficient to reopen the claim for service connection for cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  By extending the benefit of the doubt to the appellant, the Veteran's duodenal cancer and the cause of his death is related to the Veteran's military service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought for the issues on appeal.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 


II.  Analysis

Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in July 2001 the RO denied service connection for cause of the Veteran's death; according to the Veteran's claims file the Veteran died of duodenal cancer.  The appellant did not file a timely appeal and the decision became final.  The RO denied service connection on both a presumptive service connection basis and a direct service connection basis. 

The July 2001 rating decision noted that the presumptions for diseases related to Agent Orange exposure is codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, and is based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Duodenal cancer is not a presumptive disease.  It was noted that the Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).   Therefore, the appellant was denied service connection for cause of the Veteran's death due to exposure of Agent Orange. 

The July 2001 rating decision also denied service connection for cause of the Veteran's death because the two private medical opinions of record did not provide reference to support their opinions that the Veteran's duodenal cancer was related to in-service Agent Orange Exposure.  The evidence at the time of the July 2001 rating decision was comprised of the Veteran's private treatment records and private medical opinions in January 1997 and December 1997.  The appellant did not appeal the July 2001 decision and the rating decision became final.  

Considering whether new and material evidence has been received to reopen the appellant's claim of service connection for cause of the Veteran's death, the Board notes that the evidence received since the July 2001 RO rating decision includes a June 2010 private opinion and articles discussing duodenal cancer.  

The new evidence includes a June 2010 private opinion from a nurse that discusses the medical literature and then opines that the Veteran's "diagnosis of adenocarcinoma the duodenum was at least likely as not due to the exposure to Agent Orange while in the service."  The Board finds that since the July 2001 rating decision specifically used the fact that the January 1997 and December 1997 medical opinions did not provide references to support their medical opinions in denying the appellant's claim and the newly submitted June 2010 private opinion included references the Board finds that the newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate her claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the July 2001 RO rating decision is new and material, and thus the claim for service connection for cause of the Veteran's death is reopened.  

The Board concludes that evidence submitted since the July 2001 RO rating decision is new and material, and thus the claim for service connection for cause of the Veteran's death is reopened and is subject to further action as discussed herein below.   


Service Connection for Cause of the Veteran's Death 

To establish service connection for the cause of a veteran's death, evidence must show that a disability incurred in or aggravated by military service either caused or substantially or materially contributed to the Veteran's death.  For a service-connected disability to be the cause of death, it must be the immediate or underlying cause, or be etiologically related.   For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  

The Veteran served overseas in Vietnam during the Vietnam Era. The Veteran died on November [redacted], 1997.  There is no cause of death listed on the Veteran's death certificate; however, the Veteran's claims file shows that he died of duodenal cancer.  At the time of the Veteran's death he not service-connected for any disability.
      
The appellant is seeking service connection for the cause of the Veteran's death.  In essence, she contends that the Veteran's duodenal cancer was the result of exposure to Agent Orange in the Republic of Vietnam.  After a careful review of the claims file the Board finds that by granting the appellant the benefit of the doubt service connection for cause of the Veteran's death is warranted.   

There is no question that through his service in Vietnam, the Veteran was presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's terminal disorder is not among those recognized by VA, through research conducted by the National Academy of Sciences (NAS), as one which is presumptively linked to herbicide exposure.  It was noted that the Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).   Therefore, the Veteran's duodenal cancer cannot be granted on a presumptive service connection basis. 

The Board finds that even though the Veteran's duodenal cancer cannot be presumptively related to the Veteran's military service that by granting the appellant the benefit of doubt service connection for cause of the Veteran's death is still warranted.   In Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009), the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences  recognizes a positive association."  Polovick, 23 Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).

The claims file appears to contain three medical opinions (dated in January 1997, December 1997, and June 2010) regarding the likelihood that the Veteran's duodenal cancer had any relation to service.   After a careful review of the opinions of record the Board finds that all opinions of record are in favor of the appellant's claim and there are no negative nexus opinions of record.  

In a January 1997 opinion the Veteran's private physician stated that he treated the Veteran in 1992 for adenocarcinoma of the duodenum.  He stated that at that time the Veteran described his military experience including Agent Orange exposure.  He further stated that Agent Orange is a known carcinogen and that it was his opinion that Agent Orange contributed to the Veteran's disease.  In December 1997 the Veteran's private radiation oncologist  stated that in January and February of 1997 he treated the Veteran for an adenocarcinoma starting in the duodenum and that throughout the course of medical interviews the Veteran mentioned his experience in the military that led to significant Agent Orange exposure.  He opined as follows:

		It is very difficult to believe that a known carcinogen 
      is an etiologic agent at multiple sites and yet had nothing 
to do with his illness.  It is thus my opinion that Agent Orange 
did contribute to his disease.  

October 1997 Private Opinion

In June 2010 a registered nurse reviewed and analyzed the Veteran's claims file on behalf of the appellant.  She documented the history of the Veteran's cancer and stated that duodenal adenocarcinoma is a rare condition that accounts for less than one percent of all gastrointestinal tract cancers.  It was noted that duodenal adenocarcinoma was usually diagnosed at an advanced age due to vague and poorly defined symptoms.  She then opined as follows:

		Research has proven there is an increased risk of all 
      types of cancer with Agent Orange exposure.  Although 
      evidence supports a risk for cancer without a specific site, 
      cancers of the digestive tract have an increased risk due to 
      Agent Orange exposure.  Research studies have proven that 
      digestive cancers, due to Agent Orange exposure, are common.  
[The Veteran] did not have any risk factors for duodenal		 adenocarcinoma.  This it is my professional opinion that 
[the Veteran's] diagnosis of adenocarcinoma the 
duodenum was at least as likely as not due to his exposure 
to Agent Orange while in the service. 

Report of June 2010 Private Opinion 

The Board notes that it is the Board's duty to assess the credibility and probative value of evidence but that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that service connection for cause of the Veteran's death must be granted, as the weight of the medical evidence supports the appellant's claim.  There are no negative opinions of record and the June 2010 opinion discusses the Veteran's history and medical literature, as well as, gives a reason for her positive nexus opinion.  In addition, the Board finds it significant that the Veteran and the appellant have been consistent over the years in reporting the same account of the Veteran's exposure to chemicals and the reasons for his duodenal cancer.  Throughout the course of the Veteran's statements to his doctors and the appellant's communications with VA, they have both consistently maintained that he was exposed to Agent Orange during his service in Vietnam and that his duodenal cancer was the result of that exposure.  

After careful review of the record, including credible statements from the Veteran to his physicians and the appellant to the VA, and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the appellant, the Board finds the evidence for and against the claim to be at least in approximate balance.  Here there are no medical opinions of record that clearly refute the appellant's assertions that the Veteran's duodenal cancer is related to his military service.  Under such circumstances, resolution of all reasonable doubt shall be in the appellant's favor.  Consequently, the Board concludes that service connection for cause of the Veteran's death is warranted.


ORDER

As new and material evidence to reopen the claim for service connection for cause of the Veteran's death has been received, the appeal to this extent is allowed.  

Service connection for cause of the Veteran's death is granted



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


